This case is before us on motion to quash the writ of error and proceedings in error. In considering the motion to quash it has been necessary for us to make an examination of the record. See Willey, et al., v. W. J. Hoggson Corporation, et al.,89 Fla. 446, 105 So. 126, where we said:
"Under Sections 2920 and 3173, Revised General Statutes of 1920, the Supreme Court is authorized and required to entertain motions to quash proceedings in error or by appeal, based upon the ground that such proceedings are taken merely for delay, notwithstanding the case has not been reached for final hearing upon regular call of the docket."
This case was heretofore before us. See DuBoise Construction Co. v. City of South Miami, 108 Fla. 362, 146 So. 833.
In the beginning of the opinion in that case we said:
"This was an action by a contractor against the City of South Miami on its contract for public improvements. Motion for a directed verdict was denied, and the issues were submitted to a jury for trial. The jury found a verdict in favor of plaintiff for $5,000.00 damages. Upon motion for a new trial, the court set the verdict aside on the theory that the ruling of this Court in Robert G. Lassiter  Co. v. Taylor, 99 Fla. 819,  128 So. 14, 69 A. L. R. 689, was applicable to this case and prohibited a recovery by plaintiff. Upon writ of error to that order granting defendant's motion for a new trial, the case is now before us for review."
And the judgment was:
"Upon the authority of the cases last cited, the order *Page 621 
herein, granting to defendant a new trial, is reversed, and the cause remanded with directions to enter final judgment for the plaintiff below on the verdict, unless a motion in arrest of judgment or for judgment non obstante veredicto shall be made and prevail. See Sec. 4615, C. G. L., Section 2905, R. G. S.
"Reversed and remanded."
The law of the case was settled in that opinion and the judgment afterwards rendered in the court below conforms to the mandate and judgment of this Court. Therefore, such judgment should be now affirmed. It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.